Per Curiam.
Plaintiff is the mother of defendant, and brought this action to have declared void a deed executed November 7, 1910, conveying to defendant plaintiff’s one-third interest in 120 acres of land in Dakota county. The trial court found that the deed was procured by defendant from plaintiff by the exercise of undue and improper influence, and ordered judgment setting it aside. Defendant appeals from an order denying her motion for a new trial.
The only question is whether or not the above mentioned finding is sustained by the evidence. We have studied the record with care, and fail to find any evidence tending to show fraud or undue influence on the part of the defendant. In view of a possible new trial, we refrain from stating or discussing the evidence.
Order reversed and new trial granted.
Schaller, J., took no part.